Citation Nr: 0300167	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  02-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 3, 2000 
for the award of 
VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This matter comes to the Board of Veterans' Appeals 
(Board) from an April 2001 RO decision that granted 
nonservice-connected pension benefits, effective May 3, 
2000.  The veteran appeals for an earlier effective date 
for the pension award.


FINDINGS OF FACT

The veteran's original claim for VA nonservice-connected 
pension benefits was received by the RO on May 3, 2000, 
and the RO awarded pension benefits from that date.  It is 
not shown that the veteran became permanently and totally 
disabled within the year prior to May 3, 2000, and even if 
he did, it is not shown that his disabilities were so 
incapacitating as to prevent him from filing a pension 
claim for at least 30 days following the date of permanent 
and total disablement.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 3, 
2000 for the award of nonservice-connected pension 
benefits are not met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

A review of the record shows that on May 3, 2000, the 
veteran's application for VA nonservice-connected 
disability pension benefits was received at the RO.  The 
application was purportedly signed by the veteran on 
December 27, 1999.  The veteran's cover sheet for the 
application was dated May 3, 2000, and date-stamped as 
received in the RO on May 3, 2000.  In his cover letter to 
the RO, the veteran remarked that the enclosed application 
form was not stamped [as received by the RO].  Included 
with the application was an Application for Exclusion of 
Children's Income, which was signed and dated May 3, 2000.  

After developing evidence, the RO issued an April 2001 
decision that granted nonservice-connected disability 
pension benefits, with the award effective as of May 3, 
2000, the date of receipt of the veteran's claim.  Payment 
pursuant to the award commenced on June 1, 2000.  See 
38 U.S.C.A. § 5111; 38 C.F.R. § 3.31 (payment of monetary 
benefits based on an award of pension may not be made for 
any period prior to the first day of the calendar month 
following the month in which the award became effective).

In May 2001, the veteran filed a notice of disagreement 
with the effective date assigned for the award of his 
nonservice-connected disability pension benefits.  In 
this, and in subsequent statements submitted in support of 
his claim, the veteran alleged that he went to the VA on 
December 27, 1999, where he was assisted in completing his 
application for pension benefits.  Thereafter, he claims 
that he contacted the VA on May 3, 2000 to check on the 
status of his claim.  He indicated that he was informed at 
that time that no claim had been filed, and that he then 
resubmitted the original application and additional forms 
at that time.

In February 2002, the RO issued a statement of the case 
which noted that an extensive search was made including a 
review of the VA Covers records system, and such did not 
show that a claim for pension benefits was received by the 
RO prior to May 3, 2000, which was the date from which 
pension benefits were approved.

II. Analysis

The file shows that by correspondence, rating decision, 
and the statement of the case, the RO has informed the 
veteran of the evidence necessary to substantiate his 
claim.  Pertinent records are on file.  The law, not the 
evidence, governs the outcome of this case.  The Board 
finds that the notice and duty to assist provisions of the 
law are met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

The law provides that a veteran of a period of war who 
meets the service requirements and who is permanently and 
totally disabled from nonservice-connected disability not 
the result of his own willful misconduct shall be paid a 
pension.  38 U.S.C.A. § 1521.  

Unless specifically provided otherwise, the effective date 
of an award of pension shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
VA receipt of application therefor.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  It is otherwise provided 
that if the veteran was prevented, by reasons of a 
disability which was so incapacitating, from applying for 
pension benefits for a period of at least 30 days 
beginning on the date on which he became permanently and 
totally disabled, the effective date will be the date of 
application for the benefits or the date on which he 
became permanently and totally disabled, provided that the 
veteran applies for a retroactive award within one year 
from such date, whichever is to the advantage of the 
veteran.  While rating board judgment must be applied to 
the facts and circumstances of each case, extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented filing the claim.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(b)(1).

As noted above, the RO has assigned an effective date of 
May 3, 2000 for the award of VA pension benefits.  The 
effective date assigned corresponds to the actual date of 
receipt by the RO of the veteran's application.  The 
veteran asserts that he is entitled to an effective date 
December 27, 1999, as he filed his pension claim at that 
time.

However, there is no evidence to support the allegation 
that he filed his claim at the RO on December 27, 1999.  
The veteran's cover letter for submitting the application 
was dated by him as May 3, 2000, and such was date-stamped 
as received by the RO on May 3, 2000.  The RO checked its 
records for earlier evidence of submission of the claim, 
and no supporting evidence could be found.  The veteran's 
bare allegation of earlier submission of the claim is 
insufficient to prove such occurred.

It is neither claimed nor shown that the veteran became 
permanently and totally disabled within the year prior to 
May 3, 2000, and even if he did, it is not shown that his 
disabilities were so incapacitating as to prevent him from 
filing a pension claim for at least 30 days following the 
date of permanent and total disablement.  Thus, under the 
cited legal authority, pension may not be awarded prior to 
May 3, 2000, which is shown to be the actual date of RO 
receipt of the pension claim.

As the preponderance of the evidence is against the claim 
for an earlier effective date for pension, the benefit-of-
the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to an effective date earlier than May 3, 2000 
for the award of nonservice-connected pension benefits is 
denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

